DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “first array of tactile elements” and “second array of tactile elements” (e.g. Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-12  of co-pending Application No. 17/077324  (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant Application 17/197575
Co-pending Application 17/077324 
1. (Original) An adapter suitable for modifying the presentation of one or more tactile elements from a first array of tactile elements to a user comprising:

a housing defining an input side with and a presentation side, the input side defining a plurality of openings and the presentation side defining a plurality of openings;

one or more tactile elements from a second array of tactile elements for presentation to a user on the presentation side of said housing; and

wherein said input side of said housing is configured to be in mechanical communication between said one or more tactile elements from the first array of tactile elements and said one or more tactile elements from the second array of tactile elements.
1. (Original) An adapter suitable for modifying the presentation of one or more tactile elements from a first array of tactile elements to a user comprising:

a housing defining an input side with and a presentation side, the input side defining a plurality of openings and the presentation side defining a plurality of openings;

one or more tactile elements from a second array of tactile elements for presentation to a user on the presentation side of said housing; and

wherein said input side of said housing is configured to be in mechanical communication between said one or more tactile elements from the first array of tactile elements and said one or more tactile elements from the second array of tactile elements.
2. (Original) The adapter of claim 1, wherein the size or shape of the one or more tactile elements of said second array of tactile elements is different as compared to the one or more tactical elements of the first array of tactile elements.
2. (Original) The adapter of claim 1, wherein the size or shape of the one or more tactile elements of said second array of tactile elements is different as compared to the one or more tactical elements of the first array of tactile elements.
3. (Original) The adapter of claim 1, wherein the first array of tactile elements comprises two or more tactile elements.
3. (Original) The adapter of claim 1, wherein the first array of tactile elements comprises two or more tactile elements.
4. (Original) The adapter of claim 1, wherein the second array of tactile elements comprises two or more tactile elements.
4. (Original) The adapter of claim 1, wherein the second array of tactile elements comprises two or more tactile elements.
5. (Currently Amended) The adapter of claim 3, wherein the distance between the center of two tactile elements of the second array of tactile elements is different between the center of two tactile elements of the first array of tactile elements.
5. (Currently Amended) The adapter of claim 3, wherein the distance between the center of two tactile elements of the second array of tactile elements is different between the center of two tactile elements of the first array of tactile elements.
6. (Currently Amended) The adapter of claim 1, wherein the one or more tactile elements of the first array of tactile elements is suitable for being in a first raised position to become part of a braille character and a second position that does not serve as part of a braille character.
6. (Currently Amended) The adapter of claim 1, wherein the one or more tactile elements of the first array of tactile elements is suitable for being in a first raised position to become part of a braille character and a second position that does not serve as part of a braille character.
7. (Currently Amended) The adapter of claim 1, wherein the one or more tactile elements of the second array of tactile elements is suitable for being in a first raised position to become part of a braille character and a second position that does not serve as part of a braille character.
7. (Currently Amended) The adapter of claim 1, wherein the one or more tactile elements of the second array of tactile elements is suitable for being in a first raised position to become part of a braille character and a second position that does not serve as part of a braille character.
8. (Currently Amended) The adapter of claim 1, wherein the number of tactile elements in the first array of tactile elements is greater than the number of tactile elements in the second array of tactile elements.
8. (Currently Amended) The adapter of claim 1, wherein the number of tactile elements in the first array of tactile elements is greater than the number of tactile elements in the second array of tactile elements.
9. (Currently Amended) The adapter of claim 1, wherein the number of tactile elements in the first array of tactile elements is less than the number of tactile elements in the second array of tactile elements.
9. (Currently Amended) The adapter of claim 1], wherein the number of tactile elements in the first array of tactile elements is less than the number of tactile elements in the second array of tactile elements.
10. (Currently Amended) The adapter of claim 1, wherein the number of tactile elements in the first array of tactile elements is equal to the number of tactile elements in the second array of tactile elements.
10. (Currently Amended) The adapter of claim 1, wherein the number of tactile elements in the first array of tactile elements is equal to the number of tactile elements in the second array of tactile elements.
11. (Currently Amended) A method for altering the size, shape, absolute position, relative position, or texture of two or more tactile elements comprising the acts of:

providing a first surface where two or more tactile elements from a first group of tactile elements can be observed;

providing an adapter defining a second surface where one or more tactile elements of a second group of tactile elements can be observed;

wherein the adapter is in mechanical communication with the one or more tactile elements from the first group of tactile elements that can be observed so that size, shape, absolute position, relative position, or texture of one or more tactile elements from the second surface is different from the size, shape, absolute position, relative position, or texture of the one or more tactile elements from the first surface.
11. (Original) A method for altering the size, shape, absolute position, relative position, or texture of two or more tactile elements comprising the acts of:


providing a first surface where two or more tactile elements from a first group of tactile elements can be observed;

providing an adapter defining a second surface where one or more tactile elements of a second group of tactile elements can be observed;

wherein the adapter is in mechanical communication with the one or more tactile elements from the first group of tactile elements that can be observed so that size, shape, absolute position, relative position, or texture of one or more tactile elements from the second surface is different from the size, shape, absolute position, relative position, or texture of the one or more tactile elements from the first surface.
12. (Currently Amended) The method of claim 11,
wherein the tactile elements from the first surface are arranged to form Braille characters and the tactile elements from the second surface are spaced uniformly as measured from the center of each tactile element.
12. (Original) The method of claim 11,

wherein the tactile elements from the first surface are arranged to form Braille characters and the tactile elements from the second surface are spaced uniformly as measured from the center of each tactile element.



4.	Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of co-pending Application No. 17/077324  in view of Dialameh et al. (US Patent/PGPub. No. 20170069227). 

Regarding Claim 13, (Currently Amended) Roberts et al. teach the adapter of claim 1.
However, Roberts et al. do not explicitly teach.
a communication port.
In the same field of endeavor, Dialameh et al. teach
a communication port  ([0010], FIG. 6, i.e. coupling interfaces).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Roberts et al. teaching of stacked Braille display with Dialameh et al. teaching of Braille display comprising interfaces to effectively enhance user interface by providing communication port .

Regarding Claim 14, (Currently Amended) the adapter of claim 13, wherein
Dialameh et al. teach
the communication port is a USB-A port, a USB-B port, a mini-USB port, a micro-USB port, or a USB-C port ([0010], FIG. 6, i.e. USB).

Regarding Claim 15, (Currently Amended) the adapter of claim 1
Dialameh et al. teach
further comprising a RFID tag or RFID reader ([0010], FIG. 6, i.e. RFID reader).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628